PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shiraishi et al.
Application No. 15/227,422
Filed: August 03, 2016
For: Fleet-Wide Monitoring System for Vehicles
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed December 28, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 05, 2019.  The issue fee was timely paid on March 05, 2020.  Accordingly, the application became abandoned on March 06, 2020.  A Notice of Abandonment was mailed March 13, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

As to item (1)

the Office acknowledges the petition to Withdraw from Issue, Request for Continued Examination (RCE), and the substitute statements filed on December 28, 2020, with the renewed petition.  However, applicants Toyota Motor Engineering & Manufacturing North America, Inc. and Runtime Verification, Inc. are not of record.  In this regards, the applicants’ names of record for the two are listed as Toyota Motor Engineering and Runtime Verification Inc.  Applicant DENSO CORPORATION is the only applicant that is listed correctly.  Therefore, the substitute statements are not acceptable.  If petitioner desires to have the applicants name changed then a request under 37 CFR 1. 46 must be filed along with a proper Application Data Sheet (ADS) that complies with 37 CFR 1.76 and a copy or new substitute statements with the correct applicants’ names.  

In view of the above, the renewed petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).